PER CURIAM.
We concur fully with Judge Veeder’s finding that the patented machine ‘‘embodies a highly useful and simple combination of elements whereby a sealing head is positively raised and lowered to perform the operation of capping bottles smoothly, swiftly, and with certainty of operation.” The combination is a novel one, a meritorious improvement of prior machines, and is entitled to' a fair range of equivalents. The question of infringement is more perplexing, because of a different cycle of movement of the principle cooperating parts; but we are inclined to concur with the reasoning by which Judge Veeder reached the conclusion that the variances are unimportant and that the language of the claim covers defendant’s device.
The decrees are affirmed with costs.